                    Case 1:19-mc-00145-TSC Document 168 Filed 07/22/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                      Daniel Lewis Lee                         )
                             Plaintiff                         )
                                v.                             )      Case No.     19-mc-0145 (TSC)
                      William Barr et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Keith Nelson, Plaintiff                                                                                      .


Date:          07/22/2020                                                                /s/ Harry P. Cohen
                                                                                         Attorney’s signature


                                                                                          Harry P. Cohen
                                                                                     Printed name and bar number
                                                                                   CROWELL & MORING LLP
                                                                                 590 Madison Avenue, 20th Floor
                                                                                      New York, NY 10022

                                                                                               Address

                                                                                       hcohen@crowel.com
                                                                                            E-mail address

                                                                                          (212) 803-4044
                                                                                          Telephone number

                                                                                          (212) 223-4134
                                                                                             FAX number
